This was a convenant upon a warranty of the soundness of a slave. Plaintiff excepts to the charge, in reference to the damages. But the question intended to be raised is not presented, and is put out of the case and made wholly immaterial by a verdict in favor of the defendant. The charge in reference to soundness is not excepted to, and the jury find for the defendant; thereby, in effect, finding that the slave was not unsound.
This very point was decided at last term, Gant v. Hunsucker, 34 N.C. 254. That was convenant on a warranty of the title of a slave. Plaintiff excepted to the charge in reference to the measure of damages, but the jury found for the defendant upon the plea of non est factum, *Page 312 
and it was held this put the matter of the damages out of the case. There are several cases where exceptions in reference to the statute of limitations are excluded by a verdict for the defendant upon the general issue.
PER CURIAM.                                                      No error.
(459)